Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the Request for Continued Examination filed September 21, 2021.  Claims 1-4, 10, 14 and 22 are amended.  Claims 6, 8, 19, 21 and 23-24 are cancelled.  Claims 1-5, 7, 9-18, 20 and 22 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 9-18, 20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-7, 9-8, 20, 22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. JP-2017-143452 (hereinafter referred to as “Takahashi”).

As per claim 14, Takahashi teaches a method for designing and providing a tailored Network Service (NS) comprising:
 - selecting an on-boarded NS Descriptor (NSD) from a NS catalogue [NSD in catalog (page 3); catalog managed as NS template (page 2-page 3); select a catalog that matches NS configuration, catalog is selected in response to NS request (page 6)]; 
 - modifying NSD information of the selected on-boarded NSD [contents of NSD may be changed as appropriate (page 8)]; 
Thereby obtaining tailored NSD, wherein tailored NSD comprises a tailored VNFD wherein the tailored VNFD comprises VNF-specific data comprising connectivity requirements, interdependencies of VNF components (VNFCs) and deployment flavors [information of the schedule to be constructed (page 8); deployment flavors (page 5-6); connectivity requirements (page 5); update request includes input parameters (page 6)] ;and
 - instantiating the NS according to the tailored on-boarded NSD, by creating and deploying a network service record (NSR) [generation of the constructed NS and reserving resources (page 10)]. 

As per claim 15, Takahashi teaches the method of claim 14, wherein the method is executed in a Network Functions Virtualization (NFV) system, running in a cloud computing 

As per claim 16, Takahashi teaches the method of claim 15, wherein modifying information comprises providing values for information elements in the selected on-boarded NSD [contents of NSD may be changed as appropriate (page 8)].  

As per claim 17, Takahashi teaches the method of claim 16, wherein the values are default values [defined values (page 6)]

As per claim 18, Takahashi teaches the method of claim 16, wherein the information comprises information related to constraints or policies of the NFV system [policy and constraints (page 4)].

 	As per claim 20, Takahashi teaches the method of claim 14, further comprising adding Network Function Virtualization Infrastructure (NFVI) resources reserved for an NS instance of the NS, an NS status, and a logging capability for audit purpose to the NSR [feasibility based on capacity (page 9) virtual resource allocation (page 11)].

As per claim 1, Takahashi teaches the method of claim 14, further comprising: 
- selecting an on-boarded VNFD from a VNF catalogue [vnfd catalog (page 3-5)]; and


As per claim 2, Takahashi teaches the method of claim 1, wherein the method is executed in a Network Functions Virtualization (NFV) system, running in a cloud computing environment, comprising a NFV Orchestrator (NFVO) operative for on-boarding vendor- provided VNFDs in the VNF catalogue and for configuring the parameters of selected on-boarded VNFDs, and comprising a Virtual Network Function (VNF) Manager (VNFM) operative for instantiating VNFs based on on-boarded VNFD [vnfm manages and control APL (page 3); instantiate resources necessary for VNF (page 7)]. 

As per claim 3, Takahashi teaches the method of claim 1, wherein the method is executed in a Network Functions Virtualization (NFV) system, running in a cloud computing environment, comprising a NFV Orchestrator (NFVO) operative for on-boarding vendor- 2provided VNFD in the VNF catalogue, an Operations Support Systems and Business Support Systems (OSS/BSS) operative for configuring the parameters of the on- boarded VNFDs, and a Virtual Network Function (VNF) Manager (VNFM) operative for instantiating a VNF based on on-boarded VNFDs [oss/bss (page 2)].


As per claim 5, Takahashi teaches the method of claim 4, wherein VNF identification data comprises an identifier (ID), a vendor, and a version [vnfd including version (page 4)].  

As per claim 7, Takahashi teaches the method of claim 4, wherein VNFC data comprises specific VNFC configuration data and deployment constraints [vnfc information (page 5)].  

As per claim 9, Takahashi teaches the method of claim 8, wherein the values are default values [catalog in which nsd and vnfd are defined (page 6)].  

As per claim 10, Takahashi teaches the method of claim 1, wherein configuring parameters further comprises updating the tailored VNFD with deployment constraints and virtualized network resource requirements [vnf setting related to deployment specific setting and the vnf setting (page 12)].  

As per claim 11, Takahashi teaches the method of claim 1, further comprising creating a VNF Record (VNFR) [nfvo integrates the vsf (page 31 lines 6-19; page 36 lines 11-25)].  



As per claim 13, Takahashi teaches the method of claim 11, wherein the VNFM updates the VNFR with further configuration information [vnfm transmits vnf setting request and resource allocation request (pages 11-12)].  

Claim 22 is rejected, mutatis mutandis, under the same rationale as claim 14 and 15 as it does not further define or limit over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UZMA ALAM/             Primary Examiner, Art Unit 2457